         Case 19-70195-BHL-13            Doc 5      Filed 02/20/19        EOD 02/20/19 09:17:03             Pg 1 of 5
                                                                                                Ch 13 Model Plan (rev 11-2017)


                                        UNITED STATES BANKRUPTCY COURT
                                              Southern District of Indiana

In re:                                                            )
Andrea Susanna Robinson                                           )   Case No.
Debtor(s)                                                         )



                                                  CHAPTER 13 PLAN
                                                       Original
                                              Amended Plan #___ (e.g.1st, 2nd)
                                              ***MUST BE DESIGNATED**
1. NOTICE TO INTERESTED PARTIES:
The Debtor must check one box on each line to state whether or not the plan includes each of the following items. If an
item is checked as “Not Included,” if neither box is checked, or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

         A limit on the amount of a secured claim, pursuant to paragraph 8.(b), which
1.1                                                                                              Included         Not included
         may result in a partial payment or no payment at all to the secured creditor.

         Avoidance of a judicial lien or nonpossessory, non-purchase money security
1.2      interest. Any lien avoidance shall occur by separate motion or proceeding,              Included         Not included
         pursuant to paragraph 12.

1.3      Nonstandard provisions, set out in paragraph 15.                                        Included         Not included



2.    GENERAL PROVISIONS:
      (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss them with your attorney. If
      you oppose any provision of this plan, you must file a timely written objection. This plan may be confirmed
      without further notice or hearing unless a written objection is filed before the deadline stated on the separate Notice
      you received from the Court.
      (b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under the plan. Absent a Court
      order determining the amount of the secured claim, the filed proof of claim shall control as to the determination of
      pre-petition arrearages; secured and priority tax liabilities; other priority claims; and the amount required to satisfy
      an offer of payment in full. All claims that are secured by a security interest in real estate shall comply with the
      requirements of Federal Rule of Bankruptcy Procedure (“FRBP”) 3001(c)(2)(C).
      (c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1, all creditors with claims
      secured by a security interest in real estate shall comply with the requirements of FRBP 3002.1(b) and (c) without
      regard to whether the real estate is the Debtor’s principal residence. If there is a change in the mortgage servicer
      while the bankruptcy is pending, the mortgage holder shall file with the Court and serve upon the Debtor, Debtor’s
      counsel and the Chapter 13 Trustee (“Trustee”) a Notice setting forth the change and providing the name of the
      new servicer, the payment address, a contact phone number and a contact e-mail address.
      (d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-mortgage creditors in Section
      8(c) (whose rights are not being modified) or in Section 11 (whose executory contracts/unexpired leases are being
      assumed) may continue to mail customary notices or coupons to the Debtor or the Trustee notwithstanding the
      automatic stay.
      (e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8, the Trustee may increase
      the amount of any “Equal Monthly Amount” offered to appropriately amortize the claim. The Trustee shall be
      permitted to accelerate payments to any class of creditor for efficient administration of the case.
      (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry of an order lifting the stay,
      no distributions shall be made on any secured claim relating to the subject collateral until such time as a timely
      amended deficiency claim is filed by such creditor and deemed allowed, or the automatic stay is re-imposed by
      Case 19-70195-BHL-13               Doc 5      Filed 02/20/19       EOD 02/20/19 09:17:03             Pg 2 of 5
     further order of the Court.


3. SUBMISSION OF INCOME:  INCOME: Debtor submits to the supervision and control of the Trustee all or such portion of
future earnings or other future income or specified property of the Debtor as is necessary for the execution of this plan.


4.   PLAN TERMS:


     (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $320.00 per Month to the Trustee, starting not later
     than 30 days after the order for relief, for 60 months, for a total amount of $19,200.00.
                                                                                   $19,200.00 Additional payments to
     Trustee and/or future changes to the periodic amount proposed are: - NONE - .
     (b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11 U.S.C. §1306(a)(1) or if
     the Trustee discovers undisclosed property of the estate, then the Trustee may obtain such property or its proceeds
     to increase the total amount to be paid under the plan. However, if the Trustee elects to take less than 100% of the
     property to which the estate may be entitled OR less than the amount necessary to pay all allowed claims in full,
     then a motion to compromise and settle will be filed, and appropriate notice given.
     (c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the payments owed to secured
     lenders require additional funds from the Debtor's income, the Debtor and the Trustee may agree that the Debtor(s)
     will increase the periodic payment amount or that the time period for making payments will be extended, not to
     exceed 60 months. Creditors will not receive notice of any such agreement unless the total amount that the
     Debtor(s) will pay to the Trustee decreases. Any party may request in writing, addressed to the Trustee at the
     address shown on the notice of the meeting of creditors, that the Trustee give that party notice of any such
     agreement. Agreements under this section cannot extend the term of the plan more than 6 additional months.
     (d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by motion pursuant to 11
     U.S.C. §1329. Service of any motion to modify this plan shall be made by the moving party as required by FRBP
     2002(a)(5) and 3015(h), unless otherwise ordered by the Court.


5.   PAYMENT OF ADMINISTRATIVE CLAIMS (INCLUSIVE OF DEBTOR’S ATTORNEY FEES):
     NONE
All allowed administrative claims will be paid in full by the Trustee unless the creditor agrees otherwise:
                 Creditor                               Type of Claim                          Scheduled Amount
James Wiesneth, Jr.                          Attorney’s Fees                       $4,000.00


6.                               OBLIGATIONS:
     PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:
     NONE
(a) Ongoing Domestic Support Obligations. Debtor shall make any Domestic Support Obligation payments that are due
after the filing of the case under a Domestic Support Order directly to the payee.
(b) Domestic Support Obligation Arrears.
     NONE
The following arrearages on Domestic Support Obligations will be paid in the manner specified:
     Creditor                  Type of Claim                         Estimated Arrears                      Treatment




7.   PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTOR’S PRINCIPAL RESIDENCE:
     NONE
As required by Local Rule B-3015-1(a), if there is a pre-petition arrearage claim on a mortgage secured by the Debtor’s
principal residence, then both the pre-petition arrearage and the post-petition mortgage installments shall be made
through the Trustee. Initial post-petition payment arrears shall be paid with secured creditors. If there are no arrears, the
Debtor may pay the secured creditor. Before confirmation, the payment to the mortgage lender shall be the regular
monthly mortgage payment unless otherwise ordered by the Court or modified pursuant to an agreement with the
        Case 19-70195-BHL-13                 Doc 5      Filed 02/20/19    EOD 02/20/19 09:17:03           Pg 3 of 5
mortgage lender. After confirmation, payment shall be as set forth below. Equal Monthly Amount and Estimated Arrears
listed below shall be adjusted based on the filed claim and/or notice. Delinquent real estate taxes and homeowners’
association or similar dues should be treated under this paragraph.
Creditor        Residential Address     Estimated Arrears    Equal Monthly Amount       Select One for Mortgages ONLY:
                                                                                         Trustee Pay         Direct Pay



No late charges, fees or other monetary amounts shall be assessed based on the timing of any payments made by the
Trustee under the provisions of the Plan, unless allowed by Order of the Court.


8.     PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER PARAGRAPH 7:
       (a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:
     NONE
Pursuant to Local Rule B-3015-3, and unless otherwise ordered by the Court, prior to plan confirmation, as to secured
claims not treated under paragraph 7 and as to which valuation under 11 U.S.C. § 506 is not applicable, the Trustee shall
pay monthly adequate protection payments equal to 1% of a filed secured claim. The Trustee shall disburse such
adequate protection payments to the secured creditor as soon as practicable after receiving plan payments from the
Debtor, and the secured claim will be reduced accordingly. After confirmation of the plan, unless otherwise provided in
paragraph 15, the Trustee will pay to the holder of each allowed secured claim the filed claim amount with interest at the
rate stated in column 5.
  (1)              (2)               (3)                     (4)                    (5)                 (6)
Creditor        Collateral      Purchase Date      Estimated Claim Amount      Interest Rate    Equal Monthly Amount



       (b) Secured Claims as to Which 11 U.S.C. § 506 Valuation is Applicable:
     NONE
Pursuant to Local Rule B-3015-3, and unless otherwise ordered by the Court, prior to plan confirmation as to secured
claims not treated under paragraph 7 but as to which § 506 valuation is applicable, the Trustee shall pay monthly
adequate protection payments equal to 1% of the value of the collateral in column 5. The Trustee shall disburse such
adequate protection payments to the secured creditor as soon as practicable after receiving plan payments from the
Debtor, and the secured claim will be reduced accordingly. After confirmation of the plan, unless otherwise provided in
paragraph 15, the Trustee will pay to the holder of each allowed secured claim the value amount in column 5 at the
equal monthly amount in column 7 with interest at the rate stated in column 6.
  (1)                   (2)                  (3)           (4)             (5)            (6)              (7)
Creditor             Collateral         Purchase Date Scheduled Debt      Value      Interest Rate Equal Monthly Amount
Santander 2011 Dodge Caliber 12/01/2011                 $15,322.85       $4,662.50 6.50%         $91.29

       (c) Curing Defaults and/or Maintaining Payments:


     NONE
Trustee shall pay the allowed claim for the arrearage, and Debtor shall pay regular post-petition contract payments
directly to the creditor:
     Creditor                Collateral/ Type of Debt            Estimated Arrears             Interest Rate (if any)



       (d) Surrendered/Abandoned Collateral:
     NONE
The Debtor intends to surrender the following collateral. Upon confirmation, the Chapter 13 estate abandons any interest
in, and the automatic stay pursuant to 11 U.S.C. § 362 is terminated as to, the listed collateral and the automatic stay
pursuant to 11 U.S.C. §1301 is terminated in all respects. Any allowed unsecured claim resulting from the disposition of
the collateral will be treated in paragraph 10.(b) below. Upon confirmation, the secured creditor is free to pursue its in
        Case 19-70195-BHL-13               Doc 5       Filed 02/20/19     EOD 02/20/19 09:17:03           Pg 4 of 5
rem rights.
     Creditor                Collateral/ Surrendered/Abandoned                         Scheduled Value of Property




9.     SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:
      NONE
All allowed secured tax obligations shall be paid in full by the Trustee, inclusive of statutory interest thereon (whether or
not an interest factor is expressly offered by plan terms). All allowed priority claims shall be paid in full by the Trustee,
exclusive of interest, unless the creditor agrees otherwise:
                 Creditor                        Type of Priority or Secured Claim         Scheduled Debt        Treatment
Indiana Department of Revenue                Tax Obligation                              $1,500.00             Priority

Internal Revenue Service                     Tax Obligation                              $5,000.00             Priority


10.     NON-PRIORITY UNSECURED CLAIMS:
       (a) Separately Classified or Long-term Debts:
      NONE
     Creditor               Basis for Classification             Treatment           Amount            Interest (if any)



       (b) General Unsecured Claims:
           Pro rata distribution from any remaining funds; or
           Other: ____________


11.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
      NONE
All executory contracts and unexpired leases are REJECTED, except the following, which are assumed:
          Creditor                                 Property Description                                Treatment




12.     AVOIDANCE OF LIENS:


      NONE
Debtor will file a separate motion or adversary proceeding to avoid the following non-purchase money security interests,
judicial liens, wholly unsecured mortgages or other liens that impair exemptions:
     Creditor                Collateral / Property Description                       Amount of Lien to be Avoided




13. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan, the holder of such
claim shall retain its lien securing such claim until the earlier of a) the payment of the underlying debt determined under
non-bankruptcy law or b) entry of a discharge order under 11 U.S.C. § 1328.


14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as expressly retained by
the plan or confirmation order, the property of the estate shall revest in the Debtor upon confirmation of the Debtor’s
       Case 19-70195-BHL-13              Doc 5      Filed 02/20/19        EOD 02/20/19 09:17:03             Pg 5 of 5
plan, subject to the rights of the Trustee, if any, to assert claim to any additional property of the estate acquired by the
Debtor post-petition pursuant to operation of 11 U.S.C. § 1306.


15.    NONSTANDARD PROVISIONS:
      NONE


Under FRBP 3015(c), nonstandard provisions are required to be set forth below. Any nonstandard provision placed
elsewhere in the plan is void. These plan provisions will be effective only if the included box in Paragraph 1.3 of this
plan is checked.
________________


Date: 02/15/2019
                                                                       /s/ Andrea Susanna Robinson
                                                                       Andrea Susanna Robinson, Debtor


                                                                       /s/ James R. Wiesneth, Jr.
                                                                       James R. Wiesneth, Jr. 24048-84
                                                                       Counsel for Debtor(s)
                                                                       2901 Ohio Boulevard, Suite 220
                                                                       P.O. Box 3148
                                                                       Terre Haute, IN, 47803-0000
                                                                       Phone: (812) 234-4300
                                                                       Fax: (812) 234-4303
                                                                       Email address: jrw@wiesnethlaw.com


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the Debtor(s) also
certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the
form plan adopted by this Court, other than any nonstandard provisions included in paragraph 15.
